
	
		III
		111th CONGRESS
		1st Session
		S. RES. 176
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2009
			Mr. Feingold (for
			 himself, Mr. Isakson,
			 Mr. Kerry, Mr.
			 Inhofe, Mr. Burris,
			 Mr. Whitehouse, Mr. Nelson of Nebraska, Mr. Durbin, Mr.
			 Cardin, and Mr. Brownback)
			 submitted the following resolution; which was considered and agreed to
			 
		
		RESOLUTION
		Expressing the sense of the Senate on
		  United States policy during the political transition in Zimbabwe, and for other
		  purposes.
	
	
		Whereas, over the course of the last decade, the
			 Zimbabwean African National Union-Patriotic Front (ZANU-PF), led by Robert
			 Mugabe, increasingly turned to violence and intimidation to maintain power
			 amidst government-directed economic collapse and a growing humanitarian
			 crisis;
		Whereas the Department of State’s 2008 Country Report on
			 Human Rights Practices states that the Government of Zimbabwe continued
			 to engage in the pervasive and systematic abuse of human rights, which
			 increased during the year, including unlawful killings,
			 politically-motivated abductions, state-sanctioned use of excessive force and
			 torture by security forces against opposition, student leaders, and civil
			 society activists;
		Whereas Zimbabwe held presidential and parliamentary
			 elections on March 29, 2008, with official results showing that Mr. Mugabe won
			 43.2 percent of the vote, while Morgan Tsvangirai, leader of the opposition
			 party Movement for Democratic Change (MDC), won 47.9 percent of the
			 vote;
		Whereas, in the wake of those elections, Mr. Mugabe and
			 his allies launched a brutal campaign of violence against members and
			 supporters of the MDC, voters and journalists, and other citizens of Zimbabwe,
			 leading Mr. Tsvangirai to withdraw from the June 27, 2008, runoff presidential
			 election, which Mr. Mugabe, the only remaining candidate, then won with 85
			 percent of the vote;
		Whereas, on September 15, 2008, ZANU-PF and the MDC signed
			 a Global Political Agreement (GPA) to form a transitional
			 government under which Mr. Mugabe would remain President, Mr. Tsvangirai would
			 become Prime Minister, and the parties would divide control of the
			 ministries;
		Whereas the Global Political Agreement, as written,
			 included provisions to restore the rule of law and economic stability and
			 growth, establish a new constitution, end violence by state and non-state
			 actors, and promote freedom of assembly, association, expression, and
			 communication;
		Whereas the installation of the transitional government
			 stalled for five months as Mr. Mugabe and his allies refused to compromise on
			 control of key ministries and security agencies and continued to use the state
			 security apparatus to intimidate and commit violence against political
			 opponents;
		Whereas, according to the United Nations, the humanitarian
			 situation during that time deteriorated to unprecedented levels, with an
			 estimated 5,000,000 people in Zimbabwe susceptible to food insecurity, and
			 collapsing water and sewerage services giving rise to a cholera epidemic that
			 has resulted in the deaths of more than 4,000 people;
		Whereas, on February 11, 2009, the parties finally formed
			 the transitional government;
		Whereas there has since been some progress toward the
			 implementation of the Global Political Agreement, including positive steps by
			 the Ministry of Finance, such as the issuance of a Short Term Economic Recovery
			 Program (STERP) and the abandonment of the Zimbabwe dollar in favor of foreign
			 currencies;
		Whereas many of the reform-minded individuals within the
			 new transitional government are limited by a severe lack of qualified personnel
			 and material resources;
		Whereas the full implementation of the Global Political
			 Agreement continues to be obstructed by hardliners in the government, and
			 important issues regarding senior government appointments remain unresolved,
			 notably the status of the current Reserve Bank Governor and the Attorney
			 General;
		Whereas ZANU-PF officials have made efforts to obstruct
			 implementation of the Global Political Agreement as they continue to arrest
			 legitimate journalists and human rights activists and delay the swearing into
			 office of properly designated officials nominated by MDC; and
		Whereas the security forces continue to operate outside
			 the rule of law, condoning land invasions, restrictions on media access and
			 freedoms, and harassment, arbitrary arrests, and detention of civil society
			 activists in Zimbabwe: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that the United States Government, in coordination with other democratic
			 governments and international institutions desiring to help the people of
			 Zimbabwe, should—
			(1)continue to
			 provide humanitarian assistance to meet the urgent needs of the people of
			 Zimbabwe;
			(2)make available
			 increased resources for nongovernmental entities to provide assistance and to
			 pay salaries or fees to appropriately qualified people in Zimbabwe to enable
			 progress to be made in the critical areas of education, health, water, and
			 sanitation;
			(3)welcome and
			 encourage responsible efforts by the international community to support,
			 strengthen, and extend reforms made by ministries within the Government of
			 Zimbabwe, especially the Ministry of Finance;
			(4)provide concrete
			 financial and technical assistance in response to requests from the people of
			 Zimbabwe and civil society organizations in their efforts to draft and enact a
			 new constitution based on democratic values and principles that would enable
			 the country to hold fair and free elections at an early date;
			(5)work with and
			 encourage regional governments and leaders to promote human rights, the
			 restoration of the rule of law, and economic growth in Zimbabwe;
			(6)maintain the
			 existing ban on the transfer of defense items and services and the suspension
			 of most non-humanitarian government-to-government assistance until there is
			 demonstrable progress toward restoring the rule of law, civilian control over
			 security forces, and respect for human rights in Zimbabwe; and
			(7)support the
			 continuation and updating of financial sanctions and travel bans targeted
			 against those individuals responsible for the deliberate breakdown of the rule
			 of law, politically motivated violence, and other ongoing illegal activities in
			 Zimbabwe.
			
